Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-167489-01 Supplement to Prospectus Supplement dated July 27, 2010 to Prospectus dated July 23, 2010 $27,210,000 Class C 2.77% Asset Backed Notes Ford Credit Auto Owner Trust 2010-B Issuing Entity or Trust Ford Credit Auto Receivables Two LLC Depositor Ford Motor Credit Company LLC Sponsor and Servicer Before you purchase any Class C notes, be sure you understand the structure and the risks.You should review carefully this supplement and the attached prospectus supplement and prospectus, especially the risk factors beginning on page S-13 of the prospectus supplement and on page 7 of the prospectus. The Class C notes will be obligations of the issuing entity only and will not be obligations of or interests in the sponsor, the depositor or any of their affiliates. This supplement may be used to offer and sell the Class C notes only if accompanied by the prospectus supplement and the prospectus. The Class C 2.77% Asset Backed Notes were issued by the trust on August 4, 2010 and are described in the attached prospectus supplement dated July 27, 2010 and the attached prospectus dated July 23, 2010. ● The trust will pay interest and principal on the notes on the 15th day of each month (or if not a business day, the next business day).The first payment date will be August 16, 2010.The trust will pay the Class C notes in full on their final scheduled payment date, May 15, 2016 (or if not a business day, the next business day), if not paid in full prior to such date. ● The trust will pay principal sequentially to each class of notes in order of seniority (starting with the Class A-1 notes) until each class is paid in full. ● The credit enhancement for the notes will be a reserve account, subordination, overcollateralization and excess spread. The pricing terms of the Class C notes are: Price to Public Underwriting Discount Proceeds to the Depositor(1) Class C notes 100.86328% 0.50% 100.36328% Total Plus accrued interest from August 4, 2010. Before deducting expenses estimated to be $25,000 and any selling concessions rebated to the depositor by the underwriter due to sales to affiliates. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined that this supplement or the attached prospectus supplement or the prospectus is accurate or complete. Any representation to the contrary is a criminal offense. BofA Merrill Lynch The date of this supplement is August 5, 2010 Closing Date and Settlement Date The Class C notes were issued on August 4, 2010.The Class C notes will be delivered in book-entry form through DTC on or about August 10, 2010, the "Settlement Date." Form and Minimum Denomination The Class C notes will be available in minimum denominations of $100,000 and in multiples of $1,000. Underwriting The depositor and Banc of America Securities LLC have entered into an underwriting agreement for the Class C notes offered by this supplement.Subject to certain conditions, the underwriter has agreed to purchase the principal amount of the Class C notes indicated in the following table: Underwriter Class C Notes Banc of America Securities LLC Total The underwriter will resell the Class C notes to the public.The selling concessions that the underwriter may allow to certain dealers, and the discounts that those dealers may reallow to other dealers, expressed as a percentage of the initial principal amount of the Class C notes, are indicated in the following table.Due to sales to affiliates, the underwriter may be required to forego a minor portion of the selling concessions it would otherwise be entitled to receive. Selling Concessions not to exceed Reallowances not to exceed Class C notes 0.300% 0.200% The Class C notes are recently issued securities with no established trading market. The depositor has been advised by the underwriter that it intends to make a market in the Class C notes purchased by it but it is not obligated to do so and may discontinue market-making at any time without notice. No assurance can be given that a secondary market for the Class C notes will develop or about the liquidity of any trading market for the Class C notes.If a secondary market for the Class C notes does develop, it might end at any time or it might not be sufficiently liquid to enable noteholders to resell any of the Class C notes. In the ordinary course of its business, the underwriter and its affiliates have engaged and may engage in various financial advisory, investment banking and commercial banking transactions with the sponsor, the depositor, the servicer and their affiliates. Upon request by an investor who has received an electronic supplement, prospectus supplement and prospectus from the underwriter within the period during which there is an obligation to deliver a supplement, prospectus supplement and prospectus, the underwriter will promptly deliver, without charge, a paper copy of the supplement, prospectus supplement and prospectus. Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-167489-01 Prospectus Supplement to Prospectus dated July 23, 2010 Ford Credit Auto Owner Trust 2010-B Issuing Entity or Trust Ford Credit Auto Receivables Two LLC Depositor Ford Motor Credit Company LLC Sponsor and Servicer Before you purchase any notes, be sure you understand the structure and the risks.You should review carefully the risk factors beginning on page S-13 of this prospectus supplement and on page 7 of the prospectus. The notes will be obligations of the issuing entity only and will not be obligations of or interests in the sponsor, the depositor or any of their affiliates. This prospectus supplement may be used to offer and sell the notes only if accompanied by the prospectus. The trust will issue: Principal Amount Interest Rate Final Scheduled Payment Date Class A-1 notes(1) $ % August 15, 2011 Class A-2 notes % December 15, 2012 Class A-3 notes % October 15, 2014 Class A-4 notes % September 15, 2015 Class B notes % February 15, 2016 Class C notes(1) % May 15, 2016 Class D notes(1) % January 15, 2017 Total $ (1)The Class A-1, Class C and Class D notes are not being offered by this prospectus supplement or the prospectus. · The notes will be backed by a pool of car, light truck and utility vehicle receivables purchased by Ford Credit from dealers. · The trust will pay interest and principal on the notes on the 15th day of each month (or if not a business day, the next business day).The first payment date will be August 16, 2010.The trust will pay each class of notes in full on its final scheduled payment date (or if not a business day, the next business day) if not paid in full prior to such date. · The trust will pay principal sequentially to each class of notes in order of seniority (starting with the Class A-1 notes) until each class is paid in full. · The credit enhancement for the notes will be a reserve account, subordination, overcollateralization and excess spread. The pricing terms of the offered notes are: Price to Public Underwriting Discount Proceeds to the Depositor(1) Class A-2 notes 99.99892% 0.200% 99.79892% Class A-3 notes 99.98446% 0.250% 99.73446% Class A-4 notes 99.99432% 0.300% 99.69432% Class B notes 99.98257% 0.400% 99.58257% Total Before deducting expenses estimated to be $1,100,000 and any selling concessions rebated to the depositor by any underwriter due to sales to affiliates. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined that this prospectus supplement or the prospectus is accurate or complete. Any representation to the contrary is a criminal offense. BofA Merrill Lynch BNP PARIBAS Credit Agricole Securities Deutsche Bank Securities Goldman, Sachs & Co. HSBC Scotia Capital Wells Fargo Securities The date of this prospectus supplement is July 27, 2010 TABLE OF CONTENTS Reading this Prospectus Supplement and the Prospectus S-3 Forward-Looking Statements S-3 Transaction Structure Diagram S-4 Transaction Parties and Documents Diagram S-5 Summary S-6 Risk Factors S-13 Transaction Parties S-17 Depositor S-17 Issuing Entity S-17 Indenture Trustee S-17 Owner Trustee S-17 Sponsor S-18 Material Changes to Origination, Purchasing and Underwriting Policies and Procedures S-18 Static Pool Information — Prior Securitized Pools S-20 Servicer S-20 Material Changes to Servicing Policies and Procedures S-22 Ratings of the Servicer S-23 Administrator S-23 Receivables S-23 Criteria for Selecting the Receivables S-23 Composition of the Receivables S-25 Maturity and Prepayment Considerations S-28 General S-28 Weighted Average Life of the Notes S-28 Description of the Notes S-34 Available Funds S-34 Payments of Interest S-34 Payments of Principal S-35 Priority of Payments S-36 Events of Default and Acceleration S-39 Post-Acceleration Priority of Payments S-39 Residual Interest; Issuance of Additional Securities S-40 Optional Redemption or "Clean Up Call" Option S-40 Credit Enhancement S-40 Reserve Account S-40 Subordination S-41 Overcollateralization S-41 Excess Spread S-43 Transaction Fees and Expenses S-44 Monthly Investor Reports S-44 Annual Compliance Reports S-45 Transfers of the Receivables S-46 Representations About the Receivables S-46 Obligation to Repurchase Ineligible Receivables Upon Breach S-46 Affiliations and Certain Relationships and Related Transactions S-47 Tax Matters S-47 ERISA Considerations S-47 Underwriting S-48 Legal Opinions S-49 Index of Defined Terms in the Prospectus Supplement S-50 Annex A:Static Pool Information — Prior Securitized Pools A-1 S-2 Table of Contents READING THIS PROSPECTUS SUPPLEMENT AND THE PROSPECTUS This prospectus supplement and the prospectus provide information about Ford Credit Auto Owner Trust 2010-B and the terms of the notes to be issued by the trust.You should only rely on information provided or referenced in this prospectus supplement and the prospectus.Ford Credit has not authorized anyone to provide you with different information. This prospectus supplement begins with the following brief introductory sections: · Transaction Structure Diagram — illustrates the structure of this securitization transaction, including the credit enhancement available to the notes, · Transaction Parties and Documents Diagram — illustrates the role that each transaction party and transaction document plays in this securitization transaction, · Summary — describes the main terms of the notes, the cash flows in this securitization transaction and the credit enhancement available to the notes, and · Risk Factors — describes the most significant risks of investing in the notes. The other sections of this prospectus supplement contain more detailed descriptions of the notes and the structure of this securitization transaction.Cross-references refer you to more detailed descriptions of a particular topic or related information elsewhere in this prospectus supplement or the prospectus.The Table of Contents on the preceding page contains references to key topics. An index of defined terms is at the end of this prospectus supplement and at the end of the prospectus. FORWARD-LOOKING STATEMENTS Any projections, expectations and estimates contained in this prospectus supplement are not purely historical in nature but are forward-looking statements based upon information and certain assumptions Ford Credit and the depositor consider reasonable, subject to uncertainties as to circumstances and events that have not as yet taken place and are subject to material variation.Neither Ford Credit nor the depositor has any obligation to update or otherwise revise any forward-looking statements including changes in economic conditions, portfolio or asset pool performance or other circumstances or developments that may arise after the date of this prospectus supplement. S-3 Table of Contents TRANSACTION STRUCTURE DIAGRAM The following diagram provides a simplified overview of the structure of this securitization transaction and the credit enhancement available for the notes.You should read this prospectus supplement and the prospectus in their entirety for a more detailed description of this securitization transaction. The reserve account will be funded on the closing date at 1.00% of the initial pool balance. Overcollateralization is the amount by which the pool balance or adjusted pool balance exceeds the principal amount of the notes.The "adjusted pool balance" is the pool balance reduced by the yield supplement overcollateralization amount.Initially, the Class A, Class B and Class C notes will be approximately fully collateralized on an adjusted pool balance basis and together with the Class D notes will be undercollateralized by approximately 2.00% on an adjusted pool balance basis. The targeted overcollateralization amount will adjust each period and is calculated as described under "Credit Enhancement — Overcollateralization" in this prospectus supplement. The yield supplement overcollateralization amount is a component of the targeted overcollateralization amount and is calculated as described under "Credit Enhancement — Overcollateralization" in this prospectus supplement. Excess spread is available, as a component of available funds, to make required principal payment on the notes and, as a result, provides a source of funds to absorb losses on the receivables and to increase overcollateralization until the targeted overcollateralization amount is reached. All notes other than the Class D notes benefit from subordination of more junior classes to more senior classes.The subordination varies depending on whether interest or principal is being paid and whether an event of default that results in acceleration has occurred.For a more detailed description of subordination within the transaction, you should read "Description of the Notes — Priority of Payments," "— Post-Acceleration Priority of Payments" and "Credit Enhancement — Subordination" in this prospectus supplement. All available funds remaining after payments in respect of the senior fees and expenses of the trust, the interest on the notes, any required priority principal payment and any required deposits in the reserve account, including the portion of such remaining available funds that constitutes excess spread, will be used, first, to pay principal of the Class A-1 notes until paid in full and, thereafter, to pay principal on the remaining notes until the targeted overcollateralization amount is reached. The residual interest will be held initially by the depositor and represents the right to all funds not needed to make required payments on the notes, pay fees and expenses of the trust or make deposits in the reserve account. S-4 Table of Contents TRANSACTION PARTIES AND DOCUMENTS DIAGRAM The following diagram shows the role of each transaction party and the obligations that are governed by each transaction document in this securitization transaction.Forms of the documents identified in this diagram are included as exhibits to the registration statement filed with the SEC that includes the prospectus. S-5 Table of Contents SUMMARY This summary describes the main terms of the issuance of and payments on the notes, the assets of the trust, the cash flows in this securitization transaction and the credit enhancement available to the notes.It does not contain all of the information that you should consider in making your investment decision.To understand fully the terms of the notes and the transaction structure, you should read this prospectus supplement, especially "Risk Factors" beginning on page S-13, and the prospectus completely. Transaction Overview The depositor will use the proceeds from the sale of the notes to purchase from Ford Credit a pool of retail installment sale contracts, or "receivables," that were purchased by Ford Credit from motor vehicle dealers.The trust will issue the notes to the depositor in exchange for the receivables on the closing date.The depositor will sell the offered notes to the underwriters who will sell them to investors. Transaction Parties Sponsor, Servicer and Administrator Ford Motor Credit Company LLC, or "Ford Credit" Depositor Ford Credit Auto Receivables Two LLC Issuing Entity or Trust Ford Credit Auto Owner Trust 2010-B Indenture Trustee The Bank of New York Mellon. Owner Trustee and Delaware Trustee U.S. Bank Trust National Association For more information about the transaction parties, you should read "Transaction Parties" in this prospectus supplement. Closing Date The trust expects to issue the notes on or about August 4, 2010, the "closing date." Cutoff Date The trust will be entitled to collections on the receivables applied on or after July 1, 2010, the "cutoff date." Notes The trust will issue the following classes of notes: Principal Amount Interest Rate Class A-1 notes(1) $ % Class A-2 notes $ % Class A-3 notes $ % Class A-4 notes $ % Class B notes $ % Class C notes(1) $ % Class D notes(1) $ % The Class A-1, Class C and Class D notes are not being offered by this prospectus supplement or the prospectus. The Class A-1, Class A-2, Class A-3 and Class A-4 notes are collectively referred to as the "Class A notes."The Class A-2, Class A-3, Class A-4 and Class B notes are being offered by this prospectus supplement and the prospectus and are collectively referred to as the "offered notes" and, together with the Class A-1, Class C and Class D notes, the "notes." The depositor initially will retain the Class C and Class D notes and residual interest in the trust. Payment Dates The trust will pay interest and principal on the notes on "payment dates" which will be the 15th day of each month (or if not a business day, the next business day).The first payment date will be August 16, 2010. The notes, except the Class A-1 notes, will accrue interest on a "30/360" basis from the 15th day of the preceding month to the 15th day S-6 Table of Contents of the current month (or from the closing date to August 15, 2010, for the first period). The Class A-1 notes will accrue interest on an "actual/360" basis from the preceding payment date (or from the closing date, for the first period) to the following payment date. The final scheduled payment date for each class of notes is listed below.It is expected that each class of notes will be paid in full earlier than its final scheduled payment date. Final Scheduled Payment Date Class A-1 notes August 15, 2011 Class A-2 notes December 15, 2012 Class A-3 notes October 15, 2014 Class A-4 notes September 15, 2015 Class B notes February 15, 2016 Class C notes May 15, 2016 Class D notes January 15, 2017 For a more detailed description of the payment of interest and principal on each payment date, you should read "Description of the Notes — Payments of Interest" and "— Payments of Principal" in this prospectus supplement. Optional Redemption or "Clean Up Call" Option The servicer will have a "clean up call" option to purchase all of the receivables on any payment date that the pool balance is 5% or less of the initial pool balance.The servicer may exercise its clean up call option only if the purchase price for the receivables will be sufficient to pay in full the notes and all fees and expenses of the trust.Upon the servicer's exercise of its clean up call option, the notes will be redeemed and paid in full. For more information about optional redemption, you should read "Maturity and Prepayment Consideration — Optional Redemption or ‘Clean Up Call’ Option" in this prospectus supplement. Form and Minimum Denomination The notes will be issued in book-entry form.The offered notes will be available in minimum denominations of $100,000 and in multiples of $1,000. Receivables The receivables that will be sold to the trust are retail installment sale contracts secured by new and used cars, light trucks and utility vehicles.As of the cutoff date, the aggregate principal balance of the receivables was $1,538,327,921.38, the "initial pool balance." Summary characteristics of the receivables as of the cutoff date: Number of receivables Average principal balance Weighted average(1) APR 4.44% Weighted average(1) FICO® score Weighted average(1) remaining term 55.7 months Weighted average(1) original term 60.7 months Original term over 60 months(2) 39.71% Remaining term over 60 months(2) 35.37% Percentage new vehicle(2) 87.19% Percentage car(2) 26.38% Percentage light truck(2) 37.82% Percentage utility(2) 33.40% Percentage other(2) (3) 2.39% Weighted averages are weighted by the principal balance of each receivable on the cutoff date. As a percentage of initial pool balance. Primarily non-Ford, Lincoln and Mercury vehicles, which Ford Credit does not categorize. For more information about the characteristics of the receivables, you should read "Receivables — Composition of the Receivables" in this prospectus supplement. Trust Assets The trust assets will include: · the receivables and collections on the receivables applied on or after the cutoff date, · security interests in the financed vehicles, · proceeds from claims on any insurance policies covering the financed vehicles or the obligors, · rights in the reserve account and the collection account, and · rights under the transaction documents for the repurchase of ineligible receivables, and purchase of servicer impaired receivables and servicer modified receivables. S-7 Table of Contents Servicer Ford Credit will be the servicer of the receivables. The trust will pay the servicer a servicing fee for each month equal to 1/12 of 1% of the pool balance at the beginning of the preceding month. For more information about the servicer, you should read "Transaction Parties — Servicer" in this prospectus supplement. Priority of Payments On each payment date, the trust will apply available funds for the preceding month to make payments in the order of priority listed below.Available funds generally will include all amounts collected on the receivables.This priority will apply unless the notes are accelerated after an event of default: Trustee Fees and Expenses — to the indenture trustee and the owner trustee, all fees, expenses and indemnities due, and to or at the direction of the trust, any expenses of the trust, up to a maximum amount of $150,000 per year, Servicing Fee — to the servicer, the servicing fee, Class A Note Interest — to the Class A noteholders, interest due on the Class A notes, pro rata based on the principal amount of the Class A notes, First Priority Principal Payment — to the Class A noteholders, sequentially by class, the amount equal to the excess of (a) the principal amount of the Class A notes, over (b) the adjusted pool balance, Class B Note Interest — to the Class B noteholders, interest due on the Class B notes, Second Priority Principal Payment — to the Class A and Class B noteholders, sequentially by class, the amount equal to the excess of (a) the principal amount of the Class A and Class B notes, over (b) the adjusted pool balance, which amount will be reduced by any first priority principal payment on that payment date, Class C Note Interest — to the Class C noteholders, interest due on the Class C notes. Third Priority Principal Payment — to the Class A, Class B and Class C noteholders, sequentially by class, the amount equal to the excess of (a) the principal amount of the Class A, Class B and Class C notes, over (b) the adjusted pool balance, which amount will be reduced by any first and second priority principal payments on that payment date, Class D Note Interest — to the Class D noteholders, interest due on the Class D notes, Reserve Account — to the reserve account, the amount, if any, required to replenish the reserve account to its original balance, unless such payment date is on or after the final scheduled payment date for the Class D notes, Regular Principal Payment — to the noteholders, sequentially by class, the amount equal to the greater of (a) the principal amount of the Class A-1 notes and (b) the excess of the principal amount of the notes over an amount equal to the pool balance minus the targeted overcollateralization amount, which amount will be reduced by any first, second and third priority principal payments on that payment date, Additional Fees and Expenses — to the indenture trustee, the owner trustee and the trust, all amounts due to the extent not paid in (1) above, and Residual Interest — to the holder of the residual interest in the trust, all remaining available funds. The trust will not pay principal on any class of notes until the principal amount of all classes of notes senior in priority to that class are paid in full. For a more detailed description of the priority of payments on each payment date, you should read "Description of the Notes — Priority of Payments" in this prospectus supplement.For a more detailed description of the targeted overcollateralization amount and how it is used to determine the principal payable on the notes, you S-8 Table of Contents should read "Credit Enhancement — Overcollateralization" in this prospectus supplement. Credit Enhancement Credit enhancement provides protection for the notes against losses on the receivables and potential shortfalls in the amount of cash available to the trust to make required payments.If the credit enhancement is not sufficient to cover all amounts payable on the notes, notes having a later final scheduled payment date will bear a greater risk of loss than notes having an earlier final scheduled payment date. The following credit enhancement will be available to the trust. Reserve Account On the closing date, the depositor will deposit $15,383,279.21 in the reserve account, which is 1.00% of the initial pool balance. If collections on the receivables and certain other amounts are insufficient to cover the fees and expenses of the trust, including interest payments and priority principal payments on the notes, the indenture trustee will withdraw funds from the reserve account to cover the shortfall.The indenture trustee also will withdraw funds from the reserve account to the extent needed to pay any class of notes in full on its final scheduled payment date or to pay the notes following an event of default and acceleration of the notes. If amounts are withdrawn from the reserve account, they will be replenished to the extent of available funds on subsequent payment dates occurring prior to the final scheduled payment date for the Class D notes after all higher priority payments are made. For more information about the reserve account, you should read "Credit Enhancement — Reserve Account" in this prospectus supplement. Subordination The trust will pay interest to all classes of the Class A notes and then will pay interest sequentially to the remaining classes of notes in order of seniority.The trust will not pay interest on the Class B, Class C or Class D notes until all interest due on the Class A notes is paid in full. The trust will pay principal sequentially to each class of notes in order of seniority (beginning with the Class A-1 notes).The trust will not pay principal on any class of notes until the principal amounts of all more senior classes of notes are paid in full. If a priority principal payment is required, the trust will pay principal to the most senior class of notes outstanding prior to the payment of interest on the affected subordinated notes on that payment date. For a more detailed description of the priority of payments, including changes to the priority after an event of default and acceleration of the notes, you should read "Description of the Notes — Priority of Payments," "— Post-Acceleration Priority of Payments" and "Credit Enhancement — Subordination" in this prospectus supplement. Overcollateralization Overcollateralization is the amount by which the pool balance exceeds the principal amount of the notes.Overcollateralization means there will be additional receivables generating collections that will be available to cover losses on the receivables and shortfalls in interest collections due to any low-APR receivables.The initial amount of overcollateralization for the notes will be $150,557,921.38 or 9.79% of the initial pool balance. Overcollateralization may also be expressed as a percentage of the "adjusted pool balance," which is the pool balance less the yield supplement overcollateralization amount.The adjusted pool balance as of the closing date will be approximately equal to the aggregate initial principal amount of the Class A, Class B and Class C notes.On an adjusted pool balance basis, the initial amount of overcollateralization for the notes is actually negative, resulting in undercollateralization of approximately 2.00% of the adjusted pool balance, which is approximately the initial principal amount of the Class D notes. This securitization transaction is structured to use all available funds remaining after payments in respect of the senior fees and expenses of the trust, the interest on the notes, any required priority principal payments and any required deposits in the reserve account, including the S-9 Table of Contents portion of such remaining available funds that constitutes excess spread, to make principal payments on the notes until the targeted overcollateralization amount is reached.After reaching the targeted overcollateralization amount, the regular principal payment will be used to maintain the overcollateralization at the targeted level.The targeted overcollateralization amount will adjust each month and generally will equal the sum of (a) the yield supplement overcollateralization amount for that month, plus (b) the excess, if any, of 1.50% of the current pool balance over 1.00% of the initial pool balance (the amount required to be on deposit in the reserve account).When the pool balance has decreased to the point where 1.50% of the current pool balance is equal to or less than 1.00% of the initial pool balance, the targeted overcollateralization amount for each payment date will be the yield supplement overcollateralization amount for that payment date.At that point, on an adjusted pool balance basis, the overcollateralization becomes zero. For a more detailed description of the targeted overcollateralization amount, you should read "Credit Enhancement — Overcollateralization" in this prospectus supplement. Yield Supplement Overcollateralization Amount A substantial number of the receivables have an annual percentage rate or "APR" less than the highest interest rate paid on the notes.To compensate for the low APRs on these receivables, this securitization transaction is structured with a type of overcollateralization known as yield supplement overcollateralization.The yield supplement overcollateralization amount for each payment date approximates the present value of the amount by which future payments on receivables with APRs below a specified rate are less than future payments would be on such receivables if their APRs were equal to the specified rate.The specified rate is set by the depositor at a level that will result in an amount of excess spread sufficient to obtain the required ratings on the notes and will at least equal the highest interest rate on the notes plus the servicing fee.The yield supplement overcollateralization amount is included in the targeted overcollateralization amount for each payment date. For a more detailed description of the calculation of the yield supplement overcollateralization amount and its effect on the payment of principal, you should read "Credit Enhancement — Overcollateralization" in this prospectus supplement. Excess Spread For any payment date, excess spread is equal to the excess of (a) the sum of the interest collections and principal collections equal to the decline in the yield supplement overcollateralization amount from the preceding payment date (or the closing date, as applicable), over (b) the sum of the senior fees and expenses of the trust, the interest on the notes and any required deposits in the reserve account.Any excess spread will be applied on each payment date, as a component of available funds, to make principal payments on the Class A-1 notes until paid in full and then to make principal payments on the most senior class of notes to the extent necessary to reach the targeted overcollateralization amount. In general, excess spread provides a source of funds to absorb losses on the receivables.To the extent the amount of excess spread exceeds the amount of any losses, it is available to pay principal on the notes.This causes the principal of the notes to be paid more rapidly than the principal of the receivables, which increases the overcollateralization as described under "Description of the Notes — Payments of Principal" in this prospectus supplement. For a more detailed description of the use of excess spread as credit enhancement for your notes, you should read "Credit Enhancement — Overcollateralization" and "— Excess Spread" in this prospectus supplement. Repurchases of Receivables Ford Credit will make representations about the origination, characteristics and transfer of the receivables.If a representation is later discovered to be untrue and has a material adverse effect on any receivable then it was not eligible to be sold to the depositor or the trust.Ford Credit must repurchase the ineligible receivable unless it cures the breach.Similarly, if Ford Credit as servicer materially impairs any receivable, it must purchase the impaired receivable unless it cures the impairment.In addition, Ford Credit as servicer will purchase a receivable from the trust if it makes certain modifications including if it grants payment S-10 Table of Contents extensions that extend the final payment date of the receivable beyond six months past the last scheduled payment date of any receivable in the securitized pool.The servicer also will purchase a receivable if it modifies the amount financed or the APR of the receivable or rewrites or reschedules the contract to increase the number of originally scheduled payment due dates of the receivable. For a more detailed description of the representations made about the receivables and the repurchase obligation if these representations are breached, you should read "Transfers of the Receivables" in this prospectus supplement.For a more detailed description of servicer impaired and servicer modified receivables and the purchase obligation for these receivables, you should read "Servicing the Receivables and the Securitization Transaction — Servicer Modifications and Obligation to Purchase Certain Receivables" in the prospectus. Controlling Class Holders of the Controlling Class will control certain decisions regarding the trust, including whether to declare or waive events of default and events of servicing termination, or accelerate the notes, cause a sale of the receivables or direct the indenture trustee to exercise other remedies following an event of default.Holders of notes that are not part of the Controlling Class will not have these rights. The "Controlling Class" will be the outstanding classes of the Class A notes, voting as a single class, as long as any Class A notes are outstanding.After the Class A notes are paid in full, the most senior class of notes outstanding will be the Controlling Class. Ratings The depositor expects that the notes will receive credit ratings from two nationally recognized statistical rating organizations, or "rating agencies." The ratings of the notes will address the likelihood of the payment of principal and interest on the notes according to their terms.Each rating agency rating the notes will monitor the ratings using its normal surveillance procedures.Any rating agency may change or withdraw an assigned rating at any time.Any rating action taken by one rating agency may not necessarily be taken by the other rating agency.No transaction party will be responsible for monitoring any changes to the ratings on the notes. Tax Status If you purchase a note, you agree by your purchase that you will treat your note as debt for U.S. federal, state and local income and franchise tax purposes. Dewey & LeBoeuf LLP will deliver its opinion that, for U.S. federal income tax purposes: · the notes will be treated as debt, and · the trust will not be classified as an association or publicly traded partnership taxable as a corporation. For more information about the application of U.S. federal, state and local tax laws, you should read "Tax Matters" in this prospectus supplement and the prospectus. ERISA Considerations The notes generally will be eligible for purchase by employee benefit plans. For more information about the treatment of the notes under ERISA, you should read "ERISA Considerations" in this prospectus supplement and in the prospectus. Contact Information for the Depositor Ford Credit Auto Receivables Two LLC c/o Ford Motor Credit Company LLC c/o Ford Motor Company World Headquarters, Suite 801-C1 One American Road Dearborn, Michigan 48126 Attention: Ford Credit SPE Management Office Telephone number: (313) 594-3495 Fax number: (313) 390-4133 S-11 Table of Contents Contact Information for the Servicer Ford Motor Credit Company LLC c/o Ford Motor Company World Headquarters, Suite 801-C1 One American Road Dearborn, Michigan 48126 Attention: Securitization Operations Supervisor Telephone number: (313) 206-5899 Fax number: (313) 390-4133 Website: www.fordcredit.com CUSIP Numbers CUSIP Class A-2 notes 34529M AB8 Class A-3 notes 34529M AC6 Class A-4 notes 34529M AD4 Class B notes 34529M AE2 Class C notes 34529M AF9 Class D notes 34529M AG7 S-12 Table of Contents RISK FACTORS In addition to the risk factors starting on page 7 of the prospectus, you should consider the following risk factors in deciding whether to purchase any of the notes. The Class B, Class C and Class D notes will be subject to greater risk because of subordination The Class B notes will bear greater risk than the Class A notes because no payment of interest will be made on the Class B notes until all interest on the Class A notes is paid in full, and no payment of principal will be made on the Class B notes until the principal amount of the Class A notes is paid in full.The Class C and Class D notes bear even greater risk because of similar subordination to all more senior classes of notes. An event of default and acceleration of the notes may result in earlier than expected payment of your notes or losses on your notes An event of default may result in an acceleration of payments on your notes.You will suffer losses if collections on the receivables and the proceeds of any sale of receivables are insufficient to pay the amounts owed on your notes.If your notes are paid earlier than expected, you may not be able to reinvest the principal at a rate of return that is equal to or greater than the rate of return on your notes.If the notes are accelerated after an event of default, the trust will not pay interest or principal on any notes that are not part of the Controlling Class until all interest and principal on the notes of the Controlling Class are paid in full. For a more detailed description of events of default and acceleration of the notes, you should read "Description of the Notes — Events of Default and Acceleration" in this prospectus supplement and "Description of the Notes — Events of Default and Remedies" in the prospectus.For a more detailed description of the change in the priority of payments following certain events of default and acceleration of the notes, you should read "Description of the Notes — Priority of Payments" and "— Post-Acceleration Priority of Payments" in this prospectus supplement. Overcollateralization may not increase as expected The overcollateralization is expected to increase to the targeted overcollateralization amount as excess spread is used to pay principal of the notes in an amount greater than the decrease in the pool balance from the amortization of the receivables.There can be no assurance that the targeted overcollateralization amount will be reached or maintained, or that the receivables will generate sufficient collections to pay your notes in full. For a more detailed description of overcollateralization as a form of credit enhancement for your notes, you should read "Credit Enhancement — Overcollateralization" in this prospectus supplement. The Class D notes will be undercollateralized on the closing date The initial principal balance of the Class D notes will be approximately 2.00% of the adjusted pool balance on the cutoff date.On the closing date, the aggregate principal balance of the Class A, Class B and Class C notes was approximately 100% of the adjusted pool balance.Thus, because the Class D notes are subordinate to the other classes of notes, on an adjusted pool balance basis there will be no receivables supporting the Class D notes on the closing date.Although overcollateralization is expected to increase to the targeted S-13 Table of Contents overcollateralization amount, there can be no assurance as to when or whether such targeted level of overcollateralization will be achieved or maintained. Excessive prepayments and defaults on the higher APR receivables may adversely impact your notes Some of the receivables will have APRs that are less than the interest rate on your notes plus various fees.Payments on receivables with higher APRs help compensate for the reduced payments made on receivables with lower APRs.Excessive prepayments and defaults on the higher APR receivables may adversely impact your notes by reducing the amounts available to make interest and principal payments on your notes. Geographic concentration may result in more risk to you As of the cutoff date, the billing addresses of the obligors of the receivables were concentrated in Texas (13.34%), California (8.34%), Michigan (6.98%) and Florida (6.18%).No other state constituted more than 5% of the initial pool balance.Economic conditions or other factors affecting these states in particular could adversely impact the delinquency, credit loss or repossession experience of the trust and could result in delays in payments or losses on your notes. Financial market disruptions and a lack of liquidity in the secondary market could adversely affect the market value of your notes and/or limit your ability to resell your notes Over the past several years, major disruptions in the global financial markets caused a significant reduction in liquidity in the secondary market for asset-backed securities.While conditions in the financial markets and the secondary markets have recently improved, there can be no assurance that future events will not occur that could have a similar adverse effect on the liquidity of the secondary market.If the lack of liquidity in the secondary market reoccurs, it could adversely affect the market value of your notes and/or limit your ability to resell your notes. For more information about how illiquidity may impact your ability to resell your notes, you should read "Risk Factors — The absence of a secondary market for your notes could limit your ability to resell them" in the prospectus. The continuing economic downturn may adversely affect the performance of the receivables, which could result in losses on your notes Over the past several years, the United States experienced a severe economic downturn that adversely affected the performance of the receivables.During this downturn, high unemployment and a lack of availability of credit led to increased delinquency and default rates by obligors, as well as decreased consumer demand for cars, trucks and utility vehicles and reduced used vehicle prices, which increased the amount of losses on defaulted receivables.While certain economic factors have improved recently, other factors, such as unemployment, have not yet improved.If the economic downturn worsens or continues for a prolonged period of time, delinquencies and losses on the receivables could increase again, which could result in losses on your notes. For more information about the delinquency, repossession and credit loss experience for Ford Credit's portfolio of U.S. retail installment sales contracts, you should read "Transaction Parties — Servicer — Delinquency, Repossession and Credit Loss Experience" in this prospectus supplement. S-14 Table of Contents Market factors may reduce the value of used vehicles, which could result in losses on your notes. Vehicles that are repossessed are typically sold at vehicle auctions as used vehicles.The pricing of used vehicles is affected by supply and demand for such vehicles, which in turn is affected by consumer tastes, economic factors, fuel costs, the introduction and pricing of new car models and other factors, including the impact of vehicle recalls or the discontinuation of vehicle models or brands.In addition, decisions by Ford with respect to new vehicle production, pricing and incentives may affect used vehicle prices, particularly those for the same or similar models.Any adverse impact on the resale value for repossessed vehicles could result in increased losses on the related receivables and losses on your notes. A reduction, withdrawal or qualification of the ratings on your notes, or the issuance of unsolicited ratings on your notes, could adversely affect the market value of your notes and/or limit your ability to resell your notes The ratings on the notes are not recommendations to purchase, hold or sell the notes and do not address market value or investor suitability.The ratings reflect the rating agency's assessment of the creditworthiness of the receivables, the credit enhancement on the notes and the likelihood of repayment of the notes.There can be no assurance that the receivables and/or the notes will perform as expected or that the ratings will not be reduced, withdrawn or qualified in the future as a result of a change of circumstances, deterioration in the performance of the receivables, errors in analysis or otherwise.None of the depositor, the sponsor or any of their affiliates will have any obligation to replace or supplement any credit enhancement or to take any other action to maintain any ratings on the notes.If the ratings on your notes are reduced, withdrawn or qualified, it could adversely affect the market value of your notes and/or limit your ability to resell your notes. The sponsor has hired two rating agencies and will pay them a fee to assign ratings on the notes.The sponsor has not hired any other nationally recognized statistical rating organization, or "NRSRO," to assign ratings on the notes and is not aware that any other NRSRO has assigned ratings on the notes.However, under newly effective SEC rules, information provided to a hired rating agency for the purpose of assigning or monitoring the ratings on the notes is required to be made available to each NRSRO in order to make it possible for such non-hired NRSROs to assign unsolicited ratings on the notes.An unsolicited rating could be assigned at any time, including prior to the closing date, and none of the depositor, the sponsor, the underwriters or any of their affiliates will have any obligation to inform you of any unsolicited ratings assigned after the date of this prospectus supplement.NRSROs, including the hired rating agencies, have different methodologies, criteria, models and requirements.If any non-hired NRSRO assigns an unsolicited rating on the notes, there can be no assurance that such rating will not be lower than the ratings provided by the hired rating agencies, which could adversely affect the market value of your notes and/or limit your ability to resell your notes.In addition, if the sponsor fails to make available to the non-hired NRSROs any information provided to any hired rating agency for the purpose of assigning or monitoring the ratings on the notes, a hired rating agency could withdraw its ratings on the notes, which could adversely affect the market value of your notes and/or limit your ability to resell your notes. S-15 Table of Contents Potential investors in the notes are urged to make their own evaluation of the creditworthiness of the receivables and the credit enhancement on the notes, and not to rely solely on the ratings on the notes. S-16 Table of Contents TRANSACTION PARTIES The following information identifies certain transaction parties for this securitization transaction.For a description of the other transaction parties, and a description of the rights and responsibilities of all transaction parties, you should read "Sponsor and Servicer," "Depositor," "Issuing Entity," "Indenture Trustee" and "Owner Trustee" in the prospectus. Depositor The depositor is Ford Credit Auto Receivables Two LLC.Ford Credit is the sole member of the depositor. Issuing Entity The issuing entity for this securitization transaction is Ford Credit Auto Owner Trust 2010-B.The trust's fiscal year is the calendar year. On the closing date, the depositor will sell the receivables to the trust and make an initial deposit into a reserve account in exchange for the notes and the residual interest in the trust.The following table shows the capitalization of the trust on the closing date after issuance of the notes. Principal Amount Class A-1 notes $ Class A-2 notes Class A-3 notes Class A-4 notes Class B notes Class C notes Class D notes Residual Interest — Initial Overcollateralization Subtotal — Initial Pool Balance $ Reserve Account Total $ Indenture Trustee The Bank of New York Mellon, a New York banking corporation, will act as the "indenture trustee" under the indenture.Its principal corporate trust office is located at 101 Barclay Street, New York, New York 10286.The Bank of New York Mellon has been, and currently is, serving as indenture trustee and trustee for numerous securitization transactions and programs involving pools of auto receivables.The Bank of New York Mellon is one of the largest corporate trust providers of trust services on securitization transactions. For a description of the duties and responsibilities of the indenture trustee, you should read "Indenture Trustee" in the prospectus. Owner Trustee U.S. Bank Trust National Association, or "U.S. Bank Trust," will act as the "owner trustee" under the trust agreement.U.S. Bank Trust is a national banking association and a wholly-owned subsidiary of U.S. Bank National Association, or "U.S. Bank," the fifth largest commercial bank in the United States.U.S. Bancorp, with total assets exceeding $282 billion as of March 31, 2010, is the parent company of U.S. Bank.As of March 31, 2010, U.S. Bancorp served approximately 15.8 million customers, operated over 3,000 branch offices in 24 states and had over 54,000 employees.A network of specialized U.S. Bancorp offices across the nation provides a comprehensive line of banking, brokerage, insurance, investment, mortgage, trust and payment services products to consumers, businesses, governments and institutions. S-17 Table of Contents U.S. Bank Trust has provided owner trustee services since 2000.As of March 31, 2010, U.S. Bank Trust was acting as owner trustee with respect to over 700 issuances of securities.This portfolio includes mortgage-backed and asset-backed securities.U.S. Bank Trust has acted as owner trustee of auto loan receivable-backed securities since 2000.As of March 31, 2010, U.S. Bank Trust was acting as owner trustee on 75 issuances of auto loan receivable-backed securities. For a description of the duties and responsibilities of the owner trustee, you should read "Owner Trustee" in the prospectus. Sponsor Ford Credit is the sponsor of this securitization transaction and is responsible for structuring the transaction.The receivables were purchased by Ford Credit from motor vehicle dealers in the ordinary course of Ford Credit's business. The following table contains information about the retail installment sale contracts purchased by Ford Credit from motor vehicle dealers during each of the periods indicated. Originations Characteristics Three Months Ended March 31, Year Ended December 31, Number of receivables originated Aggregate original principal balance (in millions) Weighted average(1) original term (in months) Weighted average(1) FICO® score(2) at origination Weighted averages are weighted by the original principal balance of each receivable. This weighted average excludes receivables that have obligors who do not have FICO® scores because they (a) are not individuals and use financed vehicles for commercial purposes, or (b) are individuals with minimal or no recent credit history.For a description of FICO® scores, you should read "Sponsor and Servicer – Origination, Purchasing and Underwriting" in the prospectus. Material Changes to Origination, Purchasing and Underwriting Policies and Procedures During the period covered in the table above, Ford Credit changed its origination and purchasing policies and procedures for retail installment sale contracts to respond to market conditions and competitive pressures and to pursue different business strategies.Ford Credit's origination and purchasing policies are focused on supporting the sale of new Ford vehicles.A substantial percentage of the contracts purchased by Ford Credit are originated under Ford-sponsored vehicle marketing incentive programs.As a result, changes in origination volumes and the types of contracts purchased are caused primarily by changes in sales of Ford vehicles and changes in Ford-sponsored vehicle marketing incentive programs.The relative cost and availability of funding sources also impact Ford Credit's willingness to purchase certain retail installment sale contracts and Ford Credit may limit purchases of certain types of contracts for risk management purposes. In the third quarter of 2005, Ford ran a marketing incentive program that offered employee pricing to all customers.This program caused the number of contracts purchased by Ford Credit to decrease during this time period because it did not require the use of Ford Credit financing to take advantage of employee pricing.Special rate financing programs offered by Ford during the summer of 2006 caused the number of contracts purchased by Ford Credit to increase. In 2007 and 2008, Ford Credit's origination volumes decreased due to the decline in Ford retail sales.In addition, Ford's use of cash rebate marketing incentives and increased market competition in standard rate financing also contributed to a decrease in Ford Credit's retail originations during 2009.In 2010, Ford has shifted back to low APR vehicle marketing programs and as retail sales have improved, Ford Credit's originations have increased. S-18 Table of Contents In 2005, 72-month contracts represented approximately 24% of the principal balance of contracts purchased.However, as a result of Ford Credit's expanded eligibility for 72-month financing combined with continued Ford-sponsored marketing incentive programs and strong market demand for 72-month financing, 72-month contracts increased to approximately 44% of the principal balance of contracts purchased in 2006, peaking at nearly 58% of the principal balance of contracts purchased in the third quarter of 2006.In the summer of 2006, Ford launched a series of special rate financing programs, including a 0% APR program in August to clear out dealer inventories of 2006 vehicle models.This 0% APR program applied to nearly all Ford vehicle brands and models, all contract terms and all qualified applicants.These programs resulted in a higher volume of 72-month contracts and a higher proportion of lower credit quality customers.Since the expiration of these programs, 72-month originations and contracts with lower credit quality customers have declined but remain higher than in the years before 2006.Because these programs altered the typical contract term and credit quality composition of Ford Credit's portfolio, Ford Credit securitized the majority of the lower credit quality 72-month contracts originated under these programs to an investor in a private transaction in October of 2006.In 2007, 72-month contracts represented approximately 35% of the principal balance of contracts purchased.In 2008, 2009 and the first five months of 2010, 72-month contracts represented approximately 39% of the principal balance of contracts purchased. In 2005, Ford's marketing incentive programs focused on cash rebates.Starting in early 2006, Ford's marketing incentive programs emphasized special rate financing programs instead of cash rebates.As a result, low APR contracts were a greater proportion of the principal balance of contracts purchased compared to 2005 and represented nearly 65% of the principal balance of contracts purchased in 2006, with a higher proportion during the summer 2006 special rate financing programs described above.In 2007, Ford continued to emphasize special rate financing programs, and low APR contracts represented approximately 85% of the principal balance of contracts purchased.In 2008, Ford shifted its marketing incentive programs from special rate financing to cash rebates, which resulted in a decrease in low APR contracts to approximately 55% of the principal balance of contracts purchased for the year.In 2009, Ford offered both special rate financing programs and cash rebates.Although Ford Credit's purchase of low APR contracts decreased as customers chose cash rebates over special rate financing, increased market competition in standard rate financing led to a more significant decrease in Ford Credit's purchase of standard APR contracts.For 2009, low APR contracts have represented approximately 64% of the principal balance of contracts purchased, peaking at 76% in October 2009.Through May 2010, Ford continued to offer special rate financing to compete with other manufacturers.As a result, 67% of the principal balance of contracts purchased by Ford Credit were low APR contracts, peaking at 71% in April 2010. During the annual periods covered in the table above, contracts to finance the purchase of used vehicles represented approximately 13% to 19% of the principal balance of contracts purchased each year.Although Ford Credit's origination, underwriting and purchasing policies for used vehicle contracts have remained consistent, used vehicle contracts increased to approximately 25% of the principal balance of contracts purchased in late 2008 and early 2009 due to the sharp decline in Ford's new vehicle sales and a decrease in competition from other finance sources for used vehicle contracts.Since the second quarter of 2009, as Ford's new vehicle sales have increased, the percentage of used vehicle contracts purchased by Ford Credit have decreased to approximately 12% to 13% of the principal balance of contracts purchased. In February 2005, Ford Credit launched new credit bureau interface software that gives Ford Credit's credit analysts access to the most up-to-date data and analytical tools from the credit bureaus.This software also supports the inclusion of new variables in Ford Credit's origination scoring models that enhance the models' ability to predict the likelihood of default on contracts offered to Ford Credit for purchase.In the second quarter of 2007, Ford Credit launched a new advisory tool that provides the credit analyst with an analysis of each offered contract, including analysis of application and credit bureau information and an automated approval recommendation index based on factors not included in Ford Credit's scoring model to assist the analyst in making better credit decisions. As part of its normal cycle plan, Ford Credit launched its latest generation origination scoring models for both commercial and consumer credit applications in the second quarter and third quarter of 2008, respectively, and a business entity's commercial credit risk score, if available, was added as a new variable in the origination scoring models for commercial credit applications.In April 2009, Ford Credit S-19 Table of Contents adjusted its models to more accurately reflect actual portfolio performance and macroeconomic conditions.In April 2010, a new scoring model for commercial lines of credit was launched to improve the performance and accuracy of the model. Ford Credit launched enhanced electronic decisioning models in May 2005 and March 2007 that increased the percentage of credit applications approved or rejected through the models.In the third quarter of 2008, Ford Credit adopted a more conservative electronic decisioning strategy that reduced the percentage of applications approved through the models.This updated strategy resulted in the credit analysts reviewing a higher percentage of applications, which allows for increased scrutiny of various credit indicators and segments of the portfolio, including extended term contracts. In the first half of 2006, Ford Credit completed a transformation of its U.S. sales and originations operations in which it reduced the number of its regional offices and local sales offices.This transformation consolidated Ford Credit's separate sales and originations units into one unit for all Ford brands.Also in 2006, Ford Credit integrated its commercial lending offices into these units.Starting in September 2006 and during 2007, Ford Credit consolidated its remaining U.S. branches into six existing service centers, creating business centers that manage originations in addition to the servicing functions already performed at the six service centers.All of these transformation and consolidation actions were implemented to provide cost efficiencies, ensure consistency and control in origination processes, increase dealer and customer satisfaction and make it easier to implement new technologies. As part of the 2006 transformation, Ford Credit introduced new technologies that have improved Ford Credit's origination operations and increased operating efficiencies and dealer support.These technologies include workforce scheduling software that better monitors staffing requirements, telephony upgrades and call monitoring software to improve accessibility for customers, and performance monitoring software to improve process discipline and consistency of loan originations. In July 2009, Ford Credit completed a restructuring of its operations to meet changing business conditions, including the decline in its receivable portfolio.The restructuring included the consolidation of its origination operations into four of its existing business centers in order to achieve cost effectiveness consistent with its smaller portfolio of receivables. In October 2009, Ford Credit completed the consolidation of its underwriting for commercial customers and support for commercial lines of credit into two of its business centers, which improves process consistency and leverages the skills of personnel with commercial expertise. For more information about Ford Credit's origination and underwriting policies and procedures, you should read "Sponsor and Servicer — Origination, Purchasing and Underwriting" in the prospectus. Static Pool Information — Prior Securitized Pools Static pool information about prior pools of retail installment sale contracts that were securitized by Ford Credit can be found in Annex A to this prospectus supplement.The information in Annex A consists of cumulative losses and delinquency and prepayment data for prior securitized pools and summary information about the original characteristics of the prior pools.Information about pools that were securitized before January 1, 2006 will not be deemed to be part of the prospectus, this prospectus supplement or the registration statement that includes the prospectus.No assurance can be made that the loss, delinquency or prepayment experience of a particular pool of retail installment sale contracts will be similar to the information shown in Annex A for prior securitized pools of retail installment sale contracts. Servicer Ford Credit will be the servicer of the receivables for this securitization transaction.Ford Credit will be responsible for all servicing functions except that the indenture trustee will be responsible for making payments to the noteholders based on information and calculations provided by the servicer. The following table shows Ford Credit's delinquency, repossession and credit loss experience for its portfolio of retail installment sale contracts.The table includes contracts sold in securitizations and other S-20 Table of Contents transactions that Ford Credit continues to service.Delinquency, repossession or credit loss experience may be influenced by a variety of economic, social, geographic and other factors beyond the control of Ford Credit.No assurance can be made that the delinquency, repossession and credit loss experience of a particular pool of retail installment sale contracts will be similar to the historical experience shown below or that any trends shown in the table will continue for any period. Average net loss on contracts charged off has increased since the second quarter of 2008, reflecting primarily lower auction values, an increase in the amount financed due to the number of trucks and full-size SUVs in the portfolio and changes in portfolio composition, including an increase of 72-month contracts.Although this trend reversed starting in the second quarter 2009 as auction values increased, auction values remain volatile.Since midyear 2008, repossessions have increased due to the effects of macroeconomic conditions, largely high unemployment and personal bankruptcy filings, including an increase in customers who voluntarily surrender their vehicles to Ford Credit.In 2009, aggregate net losses on contracts decreased due to lower severity and lower charge offs, offset partially by higher repossessions.The net losses as a percentage of average portfolio outstanding increased in 2009, reflecting a combination of lower average receivables balances and higher repossessions.Through May 2010, net losses as a percentage of average portfolio outstanding have decreased, primarily due to lower charge offs and lower severities resulting from improved auction values. Delinquencies, repossessions and credit losses are shown as a percentage of Ford Credit's portfolio of retail installment sale contracts.Over the periods shown, the portfolio size increases as new contracts are originated and decreases as existing receivables are paid down or liquidated.The delinquency, repossession and credit loss percentages for a static pool of contracts originated in any period would differ from the portfolio experience shown in the following table. S-21 Table of Contents Delinquency, Repossession and Credit Loss Experience Two Months Ended May 31, Three Months Ended March 31, Year Ended December 31, Average number of contracts outstanding(1) Average portfolio outstanding (in millions)(2) $ Delinquencies Average number of delinquencies(3) 31 - 60 days 61 - 90 days Over 90 days Average number of delinquencies as a percentage of average number of contracts outstanding 31 - 60 days % 61 - 90 days % Over 90 days % Repossessions and Credit Losses Repossessions as a percentage of average number of contracts outstanding(7) % Aggregate net losses (in millions)(4) $
